Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claim 1-2, 7-8, 12, 14-15 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 is indefinite because it is unclear what is meant by “around”.  Does applicant mean that the springs are surrounded along the top portion of the tank or are the springs near the top portion of the tank?  Additionally, does the top portion refer to a top portion of the tank?  Claim 8 is indefinite because applicant recites “the motor is angle offset from vertical”, but it is unclear what vertical is in reference to.  Does vertical refer to the vertical axis of the tank? Claim 28 is indefinite because it recites “the tank is suspended from springs at a top portion and aligned to a metacentric height”.  What does the top portion refer to?  What is the height in reference to?  What does applicant mean by the tank aligned to a metacentric height?  
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  	Claims  1-2, 7, 21-26, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940),  as evidenced by Dore (2016/0074911), and as further evidenced by Roach (4716684).
Re claims 1 and 28, Hovik teaches a method of smoothing a machined part, by providing a tank, filling the tank with fluidized solid media, generating  a motion of the tank, thereby causing the media in 
Re claim 1, Hovik in view of Dunn or Cote, and as evidenced by Dore et al. teach the invention substantially as claimed with the exception of the springs mounted to the top portion of the tank.  It is noted that paragraph 25 of the specification teaches that the springs can be positioned at the top and bottom of the tank, thereby suggesting that there is no criticality in positioning of the springs as long as the tank is stable.  While Hovik teaches the springs are positioned at the bottom of the tank, Roach is relied up to teach the springs 16 positioned around a top portion of the tank 18 for purposes of moving the tank back and forth.  It is noted that the examiner cannot differentiate the location of the springs of Roach et al. from that of applicant’s invention, as illustrated in Figs. 4-5.  In both cases, the springs are located at a top portion or around the top portion of the tank.  In view of the teachings of Hovik and 
Re claim 2, the limitations are met by Hovik, specifically claim 2 is read broadly such that any structure on the inner surface of the tank would direct the solid media away from the inner surface.  Re claim 2, applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim 2. Applicant is also directed to paragraph 20 of Hovik.  Re claim 7, refer to paragraphs 22.  Re claims 21-23, Hovik in view of Dunn et al. or Cote et al., and as further evidenced by Dore and Roach et al., do not teach the specified amplitude and frequency.  Paragraph 19 of Hovik teaches the frequency depends on the rotational speed of the drive shaft. Absent a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the frequency and amplitude of the vibrator motor in order to achieve the desired level of cleaning and/or deburring of parts, as well as improve surface finish.  Re claim 24, refer to paragraph 23 of Hovik. Re claim 25, the examiner argues that since the tank 102 is positioned within the frame 134 and base (Fig. 1 of Hovik), the frame serves to dampen the sound.  Specifically, any object/article out of the tank 102 serves to dampen the sound from the tank as the tank is being vibrated.  Re claim 26, refer to paragraph 20 of Hovik. Re claim 28, the examiner argues since applicant has not claimed a specific height of the tank, the limitations of a metacentric height by met by Fig. 2 of Hovik.  Additionally, since applicant’s specification (paragraph 25) teaches that the metacentric height creates a stable dynamic motion, the examiner further argues that the limitations are met by Hovik since the fluidized solid media flow rotationally in the tank, as illustrated in Fig. 2. Re claim 29, refer to Fig. 2 of Hovik. Applicant is directed to element 128 which teaches one or more inlets which provide a flow of process water to the volume of abrasive media and therefore reads on the limitations of claim . 
7. 	Claims 8, 12, 14-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovik (US2015/0251291) in view of Dunn et al. (US2011/0186081) or Cote et al. (US2016/0074940),  as evidenced by Dore (2016/0074911) and further in view of Metallgesellchaft  (CH 405098, cited in the IDS of 3/4/2020).
Claim 8 is similar to claim 1, however, claim 8 does not include limitations directed to the springs.    Re claim 8, in reference to eccentric motor, refer to paragraph 7 for example of Hovik.  Re claim 8, in reference to the shape of tank, refer to Fig. 1 of Hovik.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tank depending upon such factors as the size of the part being treated, wherein the part is made by additive manufacturing, as taught by Dunn et al. or Cote et al.  Additionally, the courts have held that the configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent a showing of criticality and/or unexpected results (In re Dailey, CCPA 1966, In re Rose, CCPA 1955). 
Re claim 8, Hovik in view of Dunn et al. or Cote et al., as evidenced by Dore, fail to teach the tank applied offset from vertical and imparts motion to the tank at an angle offset from the vertical to create a rotational flow.
Metallgesellchaft teaches in Fig. 1 a vibrating tank for treating workpieces, wherein the tank is applied at an angle offset from the vertical axis of the tank (refer to claim 2) in order to promote .  
Response to Arguments
8.  	The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
9.	Applicant argues that the prior art fails to teach springs attached to the top portion of the tank.  Applicant’s newly amended limitations are taught by Roach et al.   Specifically, applicant argues that the springs are connected to the side of the box container.  Applicant’s arguments are unpersuasive as the term “top portion” is a relative term and broadly interpreted such that a side of the box container can be considered as a “top portion”.  Furthermore, as previously discussed, applicant’s specification 
10.  	In reference to the limitations of the eccentric motor angled offset to the vertical, applicant is relied upon the teachings of Metallgesellchaft, for the reasons recited above. 
11. 	In reference to the limitations of a metacentric height, the examiner argues since applicant has not claimed a specific height of the tank, the limitations of a metacentric height by met by Fig. 2 of Hovik.  Additionally, since applicant’s specification (paragraph 25) teaches that the metacentric height creates a stable dynamic motion, the examiner further argues that the limitations are met by Hovik since the fluidized solid media flow rotationally in the tank, as illustrated in Fig. 2.  
12. 	The examiner continues to maintain the position that vibrating a 3D part or an additively manufactured part to remove fluidized solid media is neither novel or unobvious for the reasons recited above and further in view of the cited prior art.  The examiner strongly suggests  amending the claims to include structural features directed to providing guide ribs semi cylindrical in shape and spaced evenly longitudinally across an inner surface of the tank to create an inward force towards the center of the tank on the media to prevent the part from contacting the inner surface of the tank 
13. 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buller et al. teach a method for 3D printing.  Hutchinson teaches a method and apparatus for support removal.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc